Citation Nr: 1336885	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  06-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include right cluneal nerve neuritis/gluteal muscle strain, secondary to a service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty from February 1987 to April 1987, and from May 1988 to July 1989. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2008, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing. A transcript of the hearing has been associated with the record.

In a July 2009 decision, the Board denied the claim of service connection for a low back disorder and, in the same document, remanded a separate claim of service connection for a left hip disorder, to include as due to service-connected disabilities. 

The Veteran appealed the denial of service connection for a low back disorder, to the United States Court of Appeals for Veterans Claims (Court). In a February 2010 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated that portion of the July 2009 Board decision. 

In November 2010 and October 2012, the Board remanded the claim of service connection for a low back disorder for additional development. In both the November 2010 and October 2012 remand documents, the Board also noted that the claim of service connection for a left hip disorder remained in appellate status, pending readjudication in compliance with the Board's July 2009 remand. The claim of service connection for a left hip disorder remains pending readjudication.

A review of the Virtual VA paperless claims processing system reveals VA treatment records pertinent to the present appeal.

In April 2013, after the issuance of the most recent Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review. 


FINDING OF FACT

A low back disorder, specifically right cluneal nerve neuritis/gluteal muscle strain, was caused by the Veteran's service-connected left knee disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder, specifically right cluneal nerve neuritis/gluteal muscle strain, secondary to a service-connected left knee disability, have been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms. In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 
11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may be granted only if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran has a current low back disability and a left knee disability has been service connected since November 13, 2002. The critical question before the Board is therefore as to whether there is a causal relationship between the two. 

In August 2004, a VA examiner was requested to determine the etiology of the Veteran's low back pain. Having done so, the VA examiner diagnosed, in pertinent part, right cluneal nerve neuritis/gluteal muscle strain. The VA examiner stated that the Veteran's right "back pain" was a form of a stretch injury of the cluneal nerves on the right posterior iliac crest plus muscle strain, with severe reactive muscle spasms in the gluteus maximus. The VA examiner noted that this strain was parallel in the muscle to the level of the low back, specifically S1 and S2 on the right. The examiner stated that the Veteran cocked his right hip and allowed his left knee to flex and sag, taking the weight off of the left side and putting it on the right side while tilting and stretching outward, pulling muscles, ligaments, the iliotibial tract, and the cluneal nerves, all to a full stretched position and irritating them chronically. The VA examiner opined that the right cluneal nerve neuritis/gluteal muscle strain was more likely than not directly the result of the Veteran's left knee disability. The record does not contain a medical opinion contradicting the August 2008 VA examiner's opinion, indicating that a diagnosed right cluneal nerve neuritis/gluteal muscle strain was caused by the Veteran's service-connected left knee disability. 
The Board expresses no opinion as to the severity of the disorder. RO will assign an appropriate disability rating. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for a low back disorder, specifically right cluneal nerve neuritis/gluteal muscle strain, secondary to a service-connected left knee disability, is granted. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


